Motion Granted and Order filed March 29, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01020-CR
                                    ____________

                    CHRISTEN LEE SHANEHCHIAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 6
                               Harris County, Texas
                          Trial Court Cause No. 1689765


                                         ORDER

       Appellant has filed a motion to supplement the record. The motion is GRANTED.
       The clerk of County Criminal Court at Law No. 6 is directed to deliver to the clerk
of this court the original of State's Exhibit No.3, a DVD, on or before April 9, 2012. The
clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit No.3, a DVD, to the clerk of County
Criminal Court at Law No. 6.

                                                  PER CURIAM